DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haq (US 10,069,064).
With regard to claim 1, figure 10a of Haq discloses a method for fabricating semiconductor device, comprising: providing a substrate 10 having a magnetic tunnel junction (MTJ) region (area under 47) and an edge region (area under 49); forming a first MTJ 47 on the MTJ region (area under 47); forming a second MTJ 49 on the edge region (area under 49); and forming a cap layer 80 on a top surface and sidewalls of the second MTJ 49.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haq et al. (US 10,069,064) (“Haq”) in view of Yi et al. (US 2018/0358546) (“Yi”).
With regard to claim 2, Haq does not disclose forming a first inter-metal dielectric (IMD) layer on the substrate; forming the first MTJ and the second MTJ on the first IMD layer; and forming a second IMD layer on the first MTJ and the second MTJ.
However, figure 1 of Yi discloses forming a first inter-metal dielectric (IMD) layer 105 on the substrate (“semiconductor substrate”, par [0023]); forming the first MTJ (left MTJ in fig. 1) and the second MTJ (middle MTJ in fig. 1) on the first IMD layer 105; and forming a second IMD layer 117 on the first MTJ (left MTJ in fig. 1) and the second MTJ (middle MTJ in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory structure of Haq with the bottom electrode of Yi in order to provide a connection to the lower interconnect layers below the MTJ structures.  See par [0021] of Yi. 
	With regard to claim 3, fig. 10a of Haq discloses forming the cap layer 80 on the first MTJ 47 and the second MTJ 49. 
Haq does not disclose forming the cap before forming the second IMD layer.
However, fig. 1 of Yi disclose forming the cap 115 before forming the second IMD layer 117.
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory structure of Haq with the bottom electrode of Yi in order to provide a connection to the lower interconnect layers below the MTJ structures.  See par [0021] of Yi. 
With regard to claim 4, Haq does not disclose that the cap layer comprises silicon nitride.
However, figure 1 of Yi discloses that the cap layer 115 comprises silicon nitride (“SiN spacers”, par [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the MTJ stack of Haq with SiN spacers as taught in Yi in order to provide electrical isolation of the MTJ pillars.  See par [0023] of Yi. 
With regard to claim 5, Haq does not disclose forming a first via conductor and a second via conductor in the first IMD layer before forming the first MTJ and the second MTJ, wherein the first via conductor is connected to the first MTJ and the second via conductor is connected to the second MTJ.
However, figure 1 of Yi discloses forming a first via conductor (left bottom electrode 109 in fig. 1) and a second via conductor (middle bottom electrode 109 in fig. 1) in the first IMD layer 105 before forming the first MTJ (left MTJ in fig. 1) and the second MTJ (middle MTJ in fig. 1), wherein the first via conductor (left bottom electrode 109 in fig. 1) is connected to the first MTJ (left MTJ in fig. 1) and the second via conductor (middle bottom electrode 109 in fig. 1) is connected to the second MTJ (middle MTJ in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory structure of Haq with the bottom electrode of Yi in order to provide a connection to the lower interconnect layers below the MTJ structures.  See par [0021] of Yi. 
With regard to claim 6, Haq does not disclose forming a third via conductor on the second IMD layer to connect to the first MTJ.
However, figure 1 of Yi discloses forming a third via conductor (left top electrode 119 in fig. 1) on the second IMD layer 117 to connect to the first MTJ (left MTJ in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory structure of Haq with the bottom electrode of Yi in order to provide a connection to the lower interconnect layers below the MTJ structures.  See par [0021] of Yi. 
With regard to claim 7, Haq does not disclose forming a third IMD layer between the first IMD layer and the substrate; forming a metal interconnection in the third IMD layer, wherein the metal interconnection is electrically connect the first MTJ; and forming a trench conductor in the third IMD layer, wherein the trench conductor is electrically connect the second MTJ.
However, figure 1 of Yi discloses forming a third IMD layer 101 between the first IMD layer 105 and the substrate (“semiconductor substrate”, par [0023]); forming a metal interconnection (left lower interconnect layer 103 in fig. 1) in the third IMD layer 101, wherein the metal interconnection (left lower interconnect layer 103 in fig. 1) is electrically connect the first MTJ (left MTJ pillars 113 in fig. 1); and forming a trench conductor (middle lower interconnect layer 103 in fig. 1) in the third IMD layer 101, wherein the trench conductor (middle lower interconnect layer 103 in fig. 1) is electrically connect the second MTJ (middle MTJ pillars 113 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory structure of Haq with the bottom electrode of Yi in order to provide a connection to the lower interconnect layers below the MTJ structures.  See par [0021] of Yi. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             9/6/2022